
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


FIRST REGIONAL BANK
1996 DEFERRED COMPENSATION PLAN

         Effective Date of Plan: August 15, 1996

--------------------------------------------------------------------------------



FIRST REGIONAL BANK
1996 DEFERRED COMPENSATION PLAN

Table of Contents

Article

--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------


 
 
Preamble
 
3
I
 
Definitions
 
3
II
 
Participation in the Plan
 
5
III
 
Accounts Under the Plan
 
5
IV
 
Accrual of Benefits
 
5
V
 
Vesting
 
7
VI
 
Distributions to Participants
 
7
VII
 
Amendment or Termination of the Plan
 
9
VIII
 
Plan Administration
 
9
IX
 
Miscellaneous
 
10
 
 
Appendix A — Matching Contribution Rates for Certain Participants
 
13

2

--------------------------------------------------------------------------------



Preamble

        First Regional Bank (the "Company") hereby establishes the First
Regional Bank 1996 Deferred Compensation Plan (the "Plan"), effective as of the
date specified herein. The Company intends to establish and maintain the Plan as
an unfunded retirement plan for a select group of management or highly
compensated employees.

        The purpose of the Plan is to permit designated executives of the
Company to accumulate additional retirement income through a nonqualified
deferred compensation plan that enables them to make elective deferrals of
compensation to which they will become entitled in the future.

ARTICLE I

Definitions

        As used in this Plan, the following capitalized words and phrases have
the meanings indicated, unless the context requires a different meaning:

        1.1   "Account" means amounts credited to a Participant under the Plan
or the aggregate of all a Participant's accounts. The Plan includes the
following types of Account:

        (a)   Elective Deferral Account;

        (b)   Matching Contributions Account.

        1.2   "Beneficiary" means the person or persons designated by a
Participant, or otherwise entitled, to receive any amount credited to his
Account that remains undistributed at his death.

        1.3   "Board of Directors" or "Board" means the board of directors of
the Company.

        1.4   "Change of Control" means any transaction or series of
transactions in which—

        (a)   fifty percent (50%) or more of the common stock of the Company or
the Parent Company is transferred to persons unrelated to the transferors during
any six (6) month period in connection with a tender offer or similar
transaction, or

        (b)   proxies representing fifty percent (50%) or more of the voting
power of all shares of stock of the Company or the Parent Company are granted to
persons other than the incumbent management of the Company or the Parent
Company, or

        (c)   following a merger or other combination of the Company or the
Parent Company with any other entity, the owners of the Company's or the Parent
Company's common stock prior to the transaction do not possess more than fifty
percent (50%) of both the value and voting power of the successor entity, or

        (d)   the Company or the Parent Company sells substantially all of its
assets.

        1.5   "Committee" means the committee appointed in accordance with
Section 8.1 to administer the plan.

        1.6   "Company" means First Regional Bank, a California corporation, and
any successor thereto.

        1.7   "Disability" means a mental or physical condition that, in the
opinion of a licensed physician approved by the Committee, renders a Participant
permanently incapable of satisfactorily performing his usual duties for the
Company or the duties of such other position as the Company may make available
to him for which he is qualified by reason of training, education or experience.

        1.8   "Effective Date" means August 15, 1996, the date on which this
Plan went into effect.

3

--------------------------------------------------------------------------------




        1.9   "Effective Deferral" means an amount credited to a Participant's
Account pursuant to a Salary Reduction Agreement.

        1.10 "Elective Deferral Account" means the Account established to record
Elective Deferrals authorized by Participants under the terms of this Plan.

        1.11 "Entry Date" means the date on which an Employee is designated as
in accordance with Section 2.1 as eligible to participate in the Plan.

        1.12 "Matching Contribution" means an amount credited to a Participant's
Account in accordance with Section 4.1.2.

        1.13 "Matching Contributions Account" means the account established to
record the accrual of Matching Contributions on a Participant's behalf.

        1.14 "Parent Company" shall mean First Regional Bancorp.

        1.15 "Participant" means any individual who satisfies the conditions for
participation in the Plan set forth in Section 2.1.

        1.16 "Plan" means the First Regional Bank 1996 Deferred Compensation
Plan, as set forth herein and as from time to time amended.

        1.17 "Plan Year" means the accounting year of the Plan, which ends on
December 31st.

        1.18 "Salary Reduction Agreement" means an agreement between a
Participant and the Company, under which the Participant agrees to a reduction
in his compensation and the Company agrees to credit him with Elective Deferrals
under this Plan.

        1.19 "Termination of Employment" means a Participant's or former
Participant's separation from the service of the Company (including all
affiliates of the Company) by reason of his resignation, retirement, discharge
or death.

        1.20 "Trust" or "Trust Fund" means any trust established to hold amounts
set aside by the Company in accordance with Section 4.4.

        1.21 "Trustee" or "Trustees" means the persons or institution acting as
trustee of the Trust Fund.

        1.22 "Valuation Date" means any date as of which the value of
Participants' Accounts is determined.

        1.23 Rules of Construction

        1.23.1 Governing Law. The construction and operation of this Plan are
governed by the laws of the State of California.

        1.23.2 Headings. The headings of Articles, Sections and subsections are
for reference only and are not to be utilized in construing the Plan.

        1.23.3 Gender. Unless clearly inappropriate, all pronouns of whatever
gender refer indifferently to persons or objects of any gender.

        1.23.4 Singular and plural. Unless clearly inappropriate, singular terms
refer also to the plural number and vice versa.

        1.23.5 Severability. If any provision of this Plan is held illegal or
invalid for any reason, the remaining provisions are to remain in full force and
effect and to be construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.

4

--------------------------------------------------------------------------------




ARTICLE II

Participation in the Plan

        2.1   Selection of Participants. The Board of Directors determines, in
its sole discretion, which employees of the Company are eligible to participate
in the Plan in any Plan Year. The Board will limit participation to a select
group of management or highly compensated employees. *

--------------------------------------------------------------------------------

*[Each named executive officer, as defined in Item 402(a) (3) of Regulation S-K,
is eligible to participate, and does participate, in the Plan, including Jack A.
Sweeney, Chairman and Chief Executive Officer, H. Anthony Gartshore, President,
Thomas E. McCullough, Executive Vice President and Chief Operating Officer,
Steven J. Sweeney, Executive Vice President and General Counsel, and Elizabeth
Thompson, Chief Financial Officer.]

        2.2   Commencement of participation. An employee of the Company becomes
a Participant upon his designation as a Participant by the Board and execution
of a valid Salary Reduction Agreement.

        2.3   Cessation of participation. Upon a Participant's Termination of
Employment or the termination of his active participation in the Plan by the
Board of Directors, he ceases to be a Participant, except that his Account will
continue to be held for his benefit and will be distributed to him accordance
with the provisions of Article VI, and he (or, after his death, his Beneficiary)
will retain the rights of a participant to the extent necessary to effect the
distribution of his benefits.

ARTICLE III

Accounts Under the Plan

        3.1   Establishment of Accounts. The Accounts specified in this
Section 3.1 are established under the Plan to record the liability of the
Company to Participants. All Accounts are maintained on the books of the
Company, and the Company is under no obligation to segregate any assets to
provide for these liabilities.

        3.1.1 Elective Deferral Accounts. An Elective Deferral Account is
maintained for each Participant for the purpose of recording the current value
of his Elective Deferrals.

        3.1.2 Matching Contributions Accounts. A Matching Contributions Account
is maintained for each Participant for the purpose of recording the value of
Matching Contributions credited on his behalf in accordance with Section 4.1.2.

        3.2   Valuation of Accounts. The value of an Account as of any Valuation
Date is equal to the sum of all Elective Deferrals and Matching Contributions
accrued under the provisions of Article IV, with earnings thereon as determined
in accordance with Section 4.5.

ARTICLE IV

Accrual of Benefits

        4.1   Types of contribution. For any Plan Year, Participants may accrue
benefits under each of the provisions of this Section 4.1.

        4.1.1 Elective Deferrals. Deferrals are credited to each Participant's
Elective Deferral Account to the extent specified in his Salary Reduction
Agreement in effect for the Plan Year.

        4.1.2 Accrual of Matching Contributions. Matching Contributions are
credited to each Participant's Matching Contributions Account for a Plan Year in
an amount equal to the percentage of his Elective

5

--------------------------------------------------------------------------------




Deferrals shown in the table below, based on his age at his birthday nearest to
the last day of the Plan Year in which the contribution accrued:

Age


--------------------------------------------------------------------------------

  Matching Percentage

--------------------------------------------------------------------------------

  At least 43 years but not more than 52 years   50 % At least 53 years but not
more than 62 years   100 % At least 63 years but not more than 72 years   200 %
More than 73 years   100 %

        Exception:    The matching percentages for certain Participants are set
forth in Appendix A, which supersedes this Section 4.1.2.

        4.2   Timing of accruals. All Elective Deferrals under this Plan are
deemed to accrue on the day on which the deferred compensation would have been
paid in the absence of this Plan. Matching Contributions are deemed to accrue on
the same date as the Elective Deferrals to which they relate.

        4.3   Salary Reduction Agreements

        4.3.1 Authorization of Elective Deferrals. By executing a Salary
Reduction Agreement with respect to a Plan Year, a Participant may elect to have
Elective Deferrals credited under the Plan on his behalf. The current
compensation of a Participant who executes a Salary Reduction Agreement is
reduced by the amount specified in his election, and an equal amount is accrued
under the Plan in accordance with Section 4.1. This reduction applies only to
compensation earned after the date of execution of the agreement. A
Participant's Elective Deferral percentage may not exceed three percent (3%) of
his base salary from the Company (determined without regard to any deferrals
under this Plan or under any cafeteria plan or qualified cash-or-deferred
arrangement maintained by the Company. *

--------------------------------------------------------------------------------

*[The Plan was amended effective November 1,2001 to provide for the following
matching schedule with respect to H. Anthony Gartshore, President, and Thomas E.
McCullough, Executive Vice President and Chief Operating Officer. Up to age 51:
100%; Age 52 through 61: 250%; Age 62 through 71: 500%; Age 72 and above: 100%]

        4.3.2 Timing of Salary Reduction Agreements. A Salary Reduction
Agreement with respect to any Plan Year after the year in which an Eligible
Employee initially become eligible to participate in the Plan must be executed
no later than the last day of the preceding Plan Year. A Salary Reduction
Agreement for a Participant's initial Plan Year of eligibility must be executed
no later than thirty (30) days after the Entry Date as of which he becomes a
Participant. No Salary Reduction Agreement may be amended or revoked after any
compensation has been earned that would be deferred under the terms of the
agreement, except that an agreement is revoked prospectively if the Participant
who executed it ceases to be eligible to participate in the Plan.

        4.4   Contributions to Trust Fund. The Company may, but is not required
to, make contributions to the Trust Fund corresponding to any amounts deferred
under Section 4.1. Notwithstanding this provision, the Company shall be required
to make contributions to the Trust Fund in the event of a Change in Control. The
amount of the required contribution on a Change of Control shall equal the sum
of the balances of the Participants' Accounts on the date of the Change of
Control. Notwithstanding any other provision of this Plan, all assets of the
Trust Fund remain the property of Company and are subject to the claims of its
creditors. No Participant has any priority claim on Trust assets or any security
interest or other right in or to them superior to the rights of general
creditors of the Company, and the Participants and their Beneficiaries have the
status of general creditors with respect to all claims or rights under this
Plan.

        4.5   Credit of earnings. Earnings are credited to all Account balances
at the rate of seven and one-half percent (71/2%) per annum, compounded monthly,
or such other rate as the Board may from

6

--------------------------------------------------------------------------------




time to time determine. The crediting of earnings on Elective Deferrals and
Matching Contributions begins when they are deemed to accrue under Section 4.2
and is independent of the investment return on amounts contributed to the Trust
Fund pursuant to Section 4.4.

        4.6   Nonalienability. A Participant's rights under this Plan may not be
voluntarily or involuntarily assigned or alienated. If a Participant attempts to
assign his right or enters into bankruptcy proceedings, his right to receive
payments personally under the Plan will terminate, and the Committee may apply
them in such manner as will, in its judgment, serve the best interests of the
Participate or his spouse or dependents.

ARTICLE V

Vesting

        5.1   Definition of "vesting". A Participant's interest in his Accounts
is "vested" when it is not subject to forfeiture for any reason. The nonvested
portion of an Account is forfeited upon Termination of Employment.

        5.2   Vesting requirements.

        5.2.1 Elective Deferrals. A Participant's interest in the balance of his
Elective Deferral Account is fully (100%) vested at all times.

        5.2.2 Matching Contribution Accounts. A Participant's interest in his
Matching Contributions Account becomes fully (100%) vested upon the earliest of—

        (a)   the later of his fifty-fifth (55th) birthday or completion of
(20) years of service with the Company (including, unless the board specifies
otherwise, periods of service with affiliates of the Company and nonconsecutive
periods of employment); or

        (b)   the later of his sixty-second (62nd) birthday or completion of ten
(10) years of service with the Company (including, unless the Board specifies
otherwise, periods of service with affiliates of the Company and nonconsecutive
periods of employment); or

        (c)   his seventy-second (72nd) birthday, if his Termination of
Employment has not previously occurred; or

        (d)   his date of death, if his Termination of Employment has not
previously occurred; or

        (e)   the Committee's determination that he is unable to continue to
perform his regular duties on account of Disability; or

        (f)    the date of a Change of Control.

        5.3   Forfeiture on account of misconduct. Notwithstanding any other
provision of this Plan, the Board of Directors may direct that all or any part
of a Participant's benefit be forfeited if it determines that he has engaged in
illegal or unethical conduct that is seriously detrimental to the interest of
the Company.

ARTICLE VI

Distributions to Participants

        6.1   Distribution date and manner of distribution. The vested amount
credited to a Participant's Accounts will be distributed to him (or, in the
event of his death before distribution, to his Beneficiary) in accordance with
Section 6.2 as soon as practicable after his Termination of Employment.
Exception: If a Participant is suffering from Disability at the time of his
Termination of Employment, the distribution of his benefit will begin after the
cessation of any benefits to which he is entitled under the Company's long-term
disability plan.

7

--------------------------------------------------------------------------------



        6.2   Manner of distribution. Any distribution to which a Participant or
Beneficiary is entitled will be made in a lump sum; provided, however, that a
Participant may elect, prior to his Termination of Employment, to have his
vested Account balance distributed in substantially equal annual installments
(determined in accordance with rules established by the Committee) over a period
of ten (10) or more years. Any election of an installment distribution becomes
irrevocable upon Termination of Employment. If a Participant who is receiving an
installment distribution of his Account will be suspended until he or his
Beneficiary is again eligible to receive a distribution under Section 6.1. The
form in which the subsequent distribution is made will be determined under
Section 6.1 without reference to the manner of distribution prior to the
suspension.

        6.3   Type of property to be distributed. All distributions from the
Plan to Participants and Beneficiaries are made in cash.

        6.4   Manner of distribution to minors or incompetents. If at any time
any distribute is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to him, the distribution
may, if the Committee so directs, be made to the guardian or legal
representative of the distribute, or, if none exists, to any other person or
institution that, in the Committee's judgment, will apply the distribution in
the best interests of the intended distributee.

        6.5   Election of Beneficiary

        6.5.1 Designation or change of Beneficiary by Participant. When an
Eligible Employee qualifies for participation in the Plan, the Committee will
send him a Beneficiary designation form, on which he may designate one or more
Beneficiaries and successor Beneficiaries. A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee. The consent of the Participant's current Beneficiary is not required
for a change of Beneficiary, and no Beneficiary has any rights under this Plan
except as are provided by its terms. The rights of a Beneficiary who predeceases
the Participant who designated him immediately terminate, unless the Participant
has specified otherwise.

        6.5.2 Beneficiary if no election is made. Unless a different Beneficiary
has been elected in accordance with Section 6.5.1, the Beneficiary of any
Participant who is lawfully married on the date of his death is his surviving
spouse. The Beneficiary of any other Participant who dies without having
designated a Beneficiary is his estate.

        6.6   Distribution where Participant and Beneficiary cannot be located.
If the Committee cannot locate a participant or Beneficiary who is entitled to a
distribution under this Article VI within three (3) years after the date on
which the distribution is due to commence, it may, in its sole discretion—

        (a)   make distributions to intended distributee's next of kin in such
amounts as it deems proper, and any such payments will reduce pro tanto the
Participant's Account balance under the Plan, or

        (b)   treat all or any portion of the undistributed Account balance as a
forfeiture; provided, however, that, if the intended distributee is later
located, and if the forfeited amount has not yet escheated under applicable law,
the Company will distribute the forfeited amount to him, without earnings from
the date of forfeiture.

        The Committee may presume that the last address that it has on file for
a Participant or Beneficiary is accurate and has no obligation to attempt to
locate a distributee beyond sending notification to that address.

8

--------------------------------------------------------------------------------



ARTICLE VII

Amendment or Termination of the Plan

        7.1   Company's right to amend Plan. The Board of Directors may, at any
time and from time, amend, in whole or in part, any of the provision of this
Plan or may terminate it is as a whole or with respect to any Participant or
group of Participants. Any such amendment is binding upon all Participants and
their Beneficiaries, the Trustee, the Committee and all other parties in
interest.

        7.2   When amendments take effect. A resolution amending or terminating
the Plan becomes effective as of the date specified therein.

        7.3   Restriction on retroactive amendments. No amendment may be made
that retroactively deprives a Participant of any benefit accrued before the date
of the amendment.

        7.4   Effect of termination on Trust Fund. Following the termination of
the Plan, the assets of the Trust Fund will continue to be held in trust and
will be distributed in accordance with Article VI. No assets of the Trust will
revert to the Company, except for any assets attributable to Account balances
that are forfeited under the provisions of Article V, which may be reclaimed by
the Company or used to offset contributions that would otherwise be made in
accordance with Section 4.4.

ARTICLE VIII

Plan Administration

        8.1   The Administrative Committee. The Plan is administered by an
Administrative Committee consisting of one or more persons appointed by the
Board of Directors. The Board may remove any member of the Committee at any
time, with or without cause, and may fill any vacancy. If a vacancy occurs, the
remaining member or members of the Committee have full authority to act. The
Board is responsible for transmitting to the Trustee the names and authorized
signatures of the members of the Committee and, as changes take place in
membership, the names and signatures of new members. Any member of the Committee
may resign by delivering his written resignation to the Board, the Trustee and
Committee. Any such resignation becomes effective upon its receipt by the Board
or on such other date as is agreed to by the Board and the resigning member. The
Committee acts by a majority of its members at the time in office and may take
action either by vote or at a meeting or by consent in writing without a
meeting. The Committee may adopt such rules and appoint such subcommittees as it
deems desirable for the conduct of its affairs and the administration of the
Plan.

        8.2   Powers of Committee. In carrying out its duties with respect to
the general administration of the Plan, the Committee has, in addition to any
other powers conferred by the Plan or by law, the following powers:

        (a)   to determine all questions relating to eligibility to participate
in the Plan;

        (b)   to compute and certify to the Trustee that amount and kind of
distributions payable to Participants and their Beneficiaries;

        (c)   to maintain all records necessary for the administration of the
Plan that are not maintained by the Company or the Trustee;

        (d)   to interpret the provisions of the Plan and to make and publish
such rules for the administration of the Plan as are not inconsistent with the
terms thereof;

        (e)   to establish and modify the method of accounting for the Plan or
the Trust;

        (f)    to employ counsel, accountants and other consultants to aid in
exercising its powers and carrying out its duties hereunder; and

9

--------------------------------------------------------------------------------






        (g)   to perform any other acts necessary and proper for the
administration of the Plan, except those that are to be performed by the
Trustee.

        8.3   Indemnification

        8.3.1 Indemnification of members of the Committee by the Company. The
Company agrees to indemnify and hold harmless each member of the Committee
against any and all expenses and liabilities arising out of his action or
failure to act in such capacity, excepting only expenses and liabilities arising
out of his own willful misconduct or gross negligence. This right of
indemnification is in addition to any other rights to which any member of the
Committee may be entitled.

        8.3.2 Liabilities for which members of the Committee are indemnified.
Liabilities and Expenses against which a member of the Committee is indemnified
hereunder include, without limitation, the amount of any settlement or judgment,
costs, counsel fees and related charges reasonably incurred in connection with a
claim asserted or a proceeding brought against him or the settlement thereof.

        8.3.3 Company's right to settle claims. The Company may, at its own
expense, settle any claim asserted or proceeding brought against any member of
the Committee when such settlement appears to be in the best interests of the
Company.

        8.4   Claims procedure. If a dispute arises between the Committee and a
Participant or Beneficiary over the amount of benefits payable under the Plan,
the Participant or Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim. The Committee will review and adjudicate the
claim. If the claimant and the Committee are unable to reach a mutually
satisfactory resolution of the dispute, it will be submitted to arbitration
under the rules of the American Arbitration Association. Each Participant
agrees, by the execution of a Salary Reduction Agreement, that arbitration will
be the sole means of resolving disputes arising under the Plan and waives, on
behalf of himself and his Beneficiary, any right to litigate any such dispute in
a court of law.

        8.5   Expenses of the Committee. The members of the Committee serve
without compensation for services as such. All expenses of the Committee are
paid by the Company.

ARTICLE IX

Miscellaneous

        9.1   Plan not a contract of employment. The adoption and maintenance of
the Plan does not constitute a contract between the Company and any Participant
and is not consideration for the employment of any person. Nothing herein
contained gives any Participant the right to be retained in the employ of the
Company or derogates from the right of the Company to discharge any Participant
at any time without regard to the effect of such discharge upon his rights as a
Participant in the Plan.

        9.2   No rights under Plan except as set forth herein. Nothing in this
Plan, express or implied, is intended, or shall be construed, to confer upon or
give to any person, firm, association, or corporation, other than the parties
hereto and their successors in interest, any right, remedy, or claim under or by
reason of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulations in this Plan, by or on behalf of any
party, are for the sole and exclusive benefit of the parties hereto.

10

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, First Regional Bank has caused these presents to be
executed by its duly authorized officer and its corporate seal to be hereunto
affixed by authority of its Board of Directors this 15th day of August 1996.


 
 
FIRST REGIONAL BANK
[Corporate Seal]
 
 
 
 
 
 
By
 
/S/ JACK A. SWEENEY

--------------------------------------------------------------------------------

Chairman and Chief Executive Officer

11

--------------------------------------------------------------------------------



AMENDMENT TO THE

FIRST REGIONAL BANK

1996 DEFERRED COMPENSATION PLAN

        WHEREAS, First Regional Bank, a California corporation, (the "Company")
maintains the First Regional Bank 1996 Deferred Compensation Plan (the "Plan")
as an unfunded retirement plan for a select group of management employees.

        WHEREAS, Section 7.1 of the Plan provides that the Board of Directors of
the Company may, at any time and from time to time, amend, in whole or in part,
any of the provisions of the Plan.

        WHEREAS, the Board of Directors desires to amend the Plan in certain
respects.

        NOW, THEREFORE BE IT RESOLVED THAT, the Plan is amended as follows,
effective March 15, 2005:

1.Section 4.1.2 shall be amended to provide for Matching Contributions according
to the table below, based on a participant's age at his or her birthday nearest
to the last day of the plan year in which the contribution accrued:


Age


--------------------------------------------------------------------------------

  Matching Percentage

--------------------------------------------------------------------------------

  Not more than 52 years   50 % At least 53 years but not more than 62 years  
100 % At least 63 years   200 %

2.Section 4.3.1 shall be amended to provide that, by executing a Salary
Reduction Agreement with respect to a plan year under the Plan, a participant
may elect to reduce his or her current base salary only by the amount specified
in his or her election. A Salary Reduction Agreement shall not apply to bonuses
or any other types of current compensation.

12

--------------------------------------------------------------------------------





APPENDIX A

Amended as of January 1, 2001

Matching Contribution rates for Certain Participant(s)

        The Participant(s) designated below will be credited with Matching
Contributions at the rate shown opposite his name. This Appendix supersedes
Section 4.1.2. It does not apply to any Participant for any Plan Year after the
year in which he reaches age seventy-five (75). After that year, his Matching
Contributions are determined in accordance with Section 4.1.2.

Participant


--------------------------------------------------------------------------------

  Matching Contribution Rate

--------------------------------------------------------------------------------

  Jack A. Sweeney   1,300 %

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7

